Citation Nr: 0928690	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  



FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 70 percent disability 
evaluation for posttraumatic stress disorder (PTSD); a 10 
percent disability evaluation for a residual healed scar from 
a penetrating gunshot wound to the right forearm with damage 
to muscle group VIII; a 10 percent disability evaluation for 
tinnitus; and, a noncompensable evaluation for bilateral 
hearing loss.

3.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's TDIU claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
September 2007, prior to the initial decision on the claim in 
November 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the September 2007 letter notified the Veteran 
that the evidence must show that his service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent him from performing the mental and/or physical 
tasks required to obtain or maintain substantially gainful 
employment.  It was noted that he generally must meet certain 
disability percentage requirements, i.e., one disability 
ratable at 60 percent or more; or, more than one disability 
ratable at 40 percent or more and a combined rating of 70 
percent or more.  The September 2007 letter further explained 
that he could be entitled to TDIU based on exceptional 
circumstances and that such a claim would require evidence 
showing that his service-connected disabilities present such 
an exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical.  Additionally, the 
January 2008 statement of the case (SOC) notified the Veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records and VA medical records.   The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2007 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.   In addition, the September 2007 
letter informed him that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency. 

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that September 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as all available and identified VA and private medical 
records are in the file.  The Veteran has also indicated that 
he currently receives benefits from the Social Security 
Administration (SSA).  However, he has further stated that 
his benefits are for retirement income rather than disability 
income.  As such, the Veteran's SSA records are not relevant 
to the claim currently on appeal and association of his SSA 
records with the claims file is not warranted.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records).  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded numerous medical examinations, 
including a July 2007 VA PTSD examination, an October 2007 VA 
audio examination, and an October 2007 VA general medical 
examination to determine the affect these service-connected 
disabilities have on his employability.  These examinations 
were comprehensive, including a variety of diagnostic testing 
to determine the extent of his disabilities and how they 
affect his employability.  Although they did not have access 
to his complete claims file, these examiners did indicate 
that they had reviewed the Veteran's medical records.  
Moreover, the examiners only needed to determine the 
Veteran's present level of disability, and a majority of his 
service-connected disabilities had a delayed onset.  As such, 
it does not appear that a review of the claims file, 
including his service treatment records, would have provided 
any more additional evidence or information that would aid 
the Veteran's claim that was not already considered by the VA 
examiners.  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has held that the relevant focus is 
not on whether a clinician had access to the claims file, but 
instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion. See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is service-connected and currently assigned a 70 
percent disability evaluation for posttraumatic stress 
disorder (PTSD); a 10 percent disability evaluation for a 
residual healed scar from a penetrating gunshot wound to the 
right forearm with damage to muscle group VIII; a 10 percent 
disability evaluation for tinnitus; and, a noncompensable 
evaluation for bilateral hearing loss.
 His combined evaluation is 80 percent.  38 C.F.R. § 4.25.  
Thus, the Veteran meets the schedular criteria listed in 
4.16(a).

However, for the Veteran to prevail on his claim for TDIU, 
the record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non-service connected 
disabilities.  38 C.F.R. § 3.341, 4.16, 4.19.  

In his September 2007 claim for increased compensation based 
upon unemployability, the Veteran contended that his service-
connected disabilities prevent him from obtaining and 
maintaining employment.  He indicated that he was self-
employed from 1954 to 2002.  He owned his own business, which 
closed in 2002, and in 2004, he sold the business property.  
He also noted that he had not tried to obtain employment 
since he became too disabled to work.  The Veteran did state 
that his disabilities affected his full-time employment and 
caused an inability to work in June 2003.  Conversely, the 
Veteran also stated that he last worked full-time in 2000 and 
last worked in 2002.  

The record contains a private psychological evaluation dated 
in May 2007 where the examiner assessed the Veteran with PTSD 
and a general anxiety disorder.  He then found that the 
Veteran was completely unable to generate or maintain gainful 
employment in any type of a competitive setting.  He seemed 
to base this conclusion on both the Veteran's service-
connected PTSD and non-service-connected general anxiety 
disorder.  Specifically, the examiner provided that 
employment would be impaired by his poor concentration, 
inability to recall immediate information, inability to 
govern emotions, social detachment, and poor social 
adaptation.  The examiner also reasoned that the Veteran was 
unemployable due to his complete incapability of controlling 
his anxiety, which made others nervous, and prevented him 
from controlling other emotions when faced with ordinary 
stress.  This medical opinion is based upon similar findings 
to that of the examiner's March 2003 opinion where he 
assessed the Veteran with PTSD and an anxiety disorder, not 
otherwise specified.  At the time, he then opined that the 
Veteran would be a poor candidate for employment and based 
this opinion on his poor memory, inability to concentrate, 
anti-social behavior as well as his excessive anxiety.  While 
the Veteran's PTSD is service-connected, service connection 
has not been established for a general anxiety disorder.  The 
Board notes that a TDIU claim may not be based on nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.19; see 
also Van Hoose, supra.    

Moreover, during a July 2007 VA PTSD examination, the 
examiner noted that the Veteran's past occupational 
employment included working with the United States Post 
Office, the Douglas Air Craft, and for himself selling used 
furniture.  The examiner noted that the Veteran retired at 
the age of 65 because he was of eligible age.  He did not 
indicate from where the Veteran retired, as the records 
indicate that the Veteran continued to work as an owner of 
his own furniture business until he was well into his 80s.  
The Veteran was thereafter diagnosed with PTSD and assigned a 
global assessment of functioning (GAF) score of 55.  The 
examiner opined that there was no total occupational or 
social impairment due to the Veteran's PTSD signs and 
symptoms.  These symptoms included moderate intrusive 
recollection, bad dreams or nightmares, observable 
physiological reactions, avoidance, insomnia, exaggerated 
startles, and hypervigilance.  The examiner noted that the 
Veteran's PTSD signs and symptoms did not result in 
deficiencies in his judgment or thinking.  He did comment 
that the Veteran's symptoms mildly impaired his reliability 
and moderately to frequently impaired his productivity.  
Based upon these limitations, the examiner opined that his 
symptoms moderately impaired his ability to work.  As such, 
the examiner indicated that the Veteran was impaired and 
somewhat limited, but he did not indicate that he was 
entirely incapable of securing some form of employment due to 
his service-connected PTSD.

In addition, the Veteran was afforded a VA audio examination 
in October 2007 to assess his service-connected bilateral 
hearing loss and tinnitus as it related to his ability to 
maintain gainful employment.  Assuming that the Veteran is 
afforded amplification and reasonable accommodations, the 
examiner opined that the Veteran's service-connected hearing 
loss and tinnitus should not significantly affect his 
vocational potential or limit any participation in most work 
activities.  

Finally, the Veteran was provided an October 2007 VA general 
medical examination.  The examiner observed his service-
connected residuals of his right forearm and non-service 
connected hyperlipidemia, prostate cancer, bilateral knee 
pain, and cataracts of the right eye.  During the 
examination, the Veteran reported that he went through a 
number of jobs as a result of weakness in his right arm.  He 
also stated that he had retired, but he did not indicate 
whether his retirement was voluntary or due to disability.  
He reported having difficulty dressing, driving, and walking.  
The examiner commented that the Veteran had obvious moderate 
weakness of the right arm, which would interfere with 
occupational or daily activity, or where any minimal 
repetitive use or strength is needed.  Specifically, the 
examiner noted that this weakness would interfere with 
lifting, grasping, or anything requiring fine dexterity or 
repetitive use.  However, at no time did the examiner 
indicate that the Veteran's right arm disability would 
preclude him from gainful employment.  

With regard to the two conflicting medical opinions relating 
to the Veteran's PTSD, the Board must weigh the credibility 
and probative value of the medical opinions.  In so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the healthcare 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that a claims file review, as it pertains to 
obtaining an overview of a veteran's medical history, is not 
a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file.  Id.  
Conversely, a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file, as there are other means by which a physician 
can become aware of critical medical facts, such as a history 
of treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature.  Id.  The relevant 
focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens, supra.  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Further, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran. Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
The Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In this case, the VA examiner's opinion regarding the 
Veteran's PTSD in July 2007 has more probative value than the 
private psychologist's May 2007 opinion.  Specifically, the 
private psychologist relied on both service-connected and 
nonservice-connected disabilities in rendering his opinion 
that the Veteran could not maintain gainful employment.  
Conversely, the VA examiner relied solely on the Veteran's 
diagnosed PTSD to render his opinion as to the Veteran's 
employability.  Van Hoose, supra.  Moreover, there was no 
indication that the May 2007 private psychologist had 
reviewed any of the Veteran's current treatment records, 
whereas the July 2007 VA PTSD examiner did indicate that he 
had reviewed the Veteran's medical records.  Indeed, the 
Veteran told the latter examiner that he had seen the private 
psychologist for an assessment only and that he was not in 
psychotherapy with him.  Thus, without any ongoing treatment 
or indication that he had otherwise reviewed the Veteran's 
current medical records, it appears that the private 
psychologist based his evaluation solely on the Veteran's 
reported history and the mental status examination at that 
one time.  In addition, the July 2007 VA examiner's opinion 
was well reasoned, detailed, consistent with other evidence 
of record, and included access to the accurate background of 
the Veteran, including his medical records.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  The same can be 
said for the VA audio and general medical opinions that 
conclude the Veteran's hearing loss, tinnitus, and residuals 
of a gunshot wound to the right forearm do not preclude the 
Veteran from gainful employment.  Id.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 80 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the service-
connected disabilities of the Veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the Veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
Veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, a total 
rating for compensation based on individual unemployability 
due to service-connected disability is not warranted. 


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


